DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The terminal disclaimer filed on 07-15-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  In addition. The correct target application is identified in the terminal disclaimer. 

Allowable Subject Matter
Claims 1-20 are allowed.

Relevant Prior Art
During the Office Action filed on April 19 2021, the Office submitted pertinent prior that included the teachings over U.S. Publication No. 2016/0070327 of Nemani et al.  in view of U.S. Publication No. 2007/0049133 by Conroy et al. Those teachings are incorporated here be reference. Meanwhile, an updated search in response to the response filed on July 15 2021 suggests prior art that is believed to be pertinent and are incorporated herein. 

Those particular references are as follow: 


Pertinent prior art for the instant application is U.S. Publication No. 2014/0365793 by Cox et al. which discloses methods for thermal management of an integrated circuit are disclosed.  In particular, a dual control loop, having a first control loop and a second 
control loop, is used to maintain the temperature of an integrated circuit at a first temperature and a second temperature, respectively.  In order to prevent the integrated circuit from overheating during periods of rapid temperature increase, the second control loop may be configured to control temperature at the second temperature below the specification limit of the integrated circuit by reducing power to the integrated circuit.  The second control loop samples and maintains temperature of the integrated circuit at time intervals relatively faster than that of the first control loop.  However, the second 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov